

	

		II

		Calendar No. 201

		109th CONGRESS

		1st Session

		S. 1410

		[Report No. 109–132]

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 14, 2005

			Mr. Chafee (for himself,

			 Mr. Jeffords, Mrs. Clinton, Mr.

			 Lautenberg, Mr. Voinovich,

			 and Mr. Crapo) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		

			September 6, 2005

			Reported by Mr. Inhofe,

			 without amendment

		

		A BILL

		To reauthorize the Neotropical Migratory

		  Bird Conservation Act, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Neotropical Migratory Bird

			 Conservation Improvement Act of 2005.

		2.Amendments to

			 Neotropical Migratory Bird Conservation Act

			(a)FindingsSection 2(1) of the Neotropical Migratory

			 Bird Conservation Act (16 U.S.C. 6101(1)) is amended by inserting , but

			 breed in Canada and the United States after the

			 Caribbean.

			(b)PurposesSection 3(2) of the Neotropical Migratory

			 Bird Conservation Act (16 U.S.C. 6102(2)) is amended by inserting

			 Canada, after United States,.

			(c)Definition of

			 CaribbeanSection 4 of the

			 Neotropical Migratory Bird Conservation Act (16 U.S.C. 6103) is amended—

				(1)by redesignating paragraph (3) as paragraph

			 (4);

				(2)by striking paragraph (1) and inserting the

			 following:

					

						(1)CaribbeanThe term Caribbean includes

				Puerto Rico and the United States Virgin

				Islands.

						;

				and

				(3)by inserting after paragraph (2) the

			 following:

					

						(3)FundThe term Fund means the

				Neotropical Migratory Bird Conservation Fund established by section

				9(a).

						.

				(d)Project

			 proposalsSection 5(c)(2) of

			 the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6104(c)(2)) is

			 amended by inserting Canada, after United

			 States,.

			(e)Cost

			 sharingSection 5(e) of the

			 Neotropical Migratory Bird Conservation Act (16 U.S.C. 6104(e)) is

			 amended—

				(1)in paragraph (1), by striking 25

			 percent and inserting 50 percent; and

				(2)in paragraph (2), by striking subparagraph

			 (B) and inserting the following:

					

						(B)Form of

				payment

							(i)Projects in the

				United States and CanadaThe

				non-Federal share required to be paid for a project carried out in the United

				States or Canada shall be paid in cash.

							(ii)Projects in

				Latin America and the CaribbeanThe non-Federal share required to be paid

				for a project carried out in Latin America or the Caribbean may be paid in cash

				or in

				kind.

							.

				(f)ReportSection 8 of the Neotropical Migratory Bird

			 Conservation Act (16 U.S.C. 6107) is amended—

				(1)by striking October 1, 2002,

			 and inserting 2 years after the date of enactment of the Neotropical

			 Migratory Bird Conservation Improvement Act of 2005,;

				(2)by striking “this Act, including

			 recommendations” and inserting “this Act that includes—

					

						(1)recommendations

						;

				(3)by striking the period at the end and

			 inserting ; and; and

				(4)by adding at the end the following:

					

						(2)a description of the activities of the

				advisory group convened under section

				7(b).

						.

				(g)Neotropical

			 Migratory Bird Conservation Fund

				(1)In

			 GeneralSection 9 of the

			 Neotropical Migratory Bird Conservation Act (16 U.S.C. 6108) is amended—

					(A)by striking the section heading and all

			 that follows through subsection (b) and inserting the following:

						

							9.Neotropical Migratory

				Bird Conservation Fund

								(a)EstablishmentThere is established in the Treasury a

				separate account to be known as the Neotropical Migratory Bird

				Conservation Fund, which shall consist of amounts deposited in the Fund

				by the Secretary of the Treasury under subsection (b).

								(b)Deposits in the

				FundThe Secretary of the

				Treasury shall deposit into the Fund—

									(1)all amounts received by the Secretary in

				the form of donations under subsection (d); and

									(2)other amounts appropriated to the

				Fund.

									;

				and

					(B)in subsections (c) and (d), by striking

			 Account each place it appears and inserting

			 Fund.

					(2)Administrative

			 expensesSection 9(c)(2) of

			 the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6108(c)(2)) is

			 amended by striking $80,000 and inserting

			 $150,000.

				(3)TransferThe Secretary of the Treasury shall

			 transfer to the Neotropical Migratory Bird Conservation Fund amounts that were

			 in the Neotropical Migratory Bird Conservation Account immediately before the

			 date of enactment of this Act.

				(h)Authorization

			 of appropriationsSection 10

			 of the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6109) is amended

			 to read as follows:

				

					10.Authorization of

				appropriations

						(a)In

				generalThere are authorized

				to be appropriated to the Fund to carry out this Act—

							(1)$5,000,000 for each of fiscal years 2006

				and 2007;

							(2)$8,000,000 for fiscal year 2008; and

							(3)$10,000,000 for each of fiscal years 2009

				and 2010.

							(b)AvailabilityAmounts made available under this section

				shall remain available until expended.

						(c)AllocationOf amounts made available under this

				section for a fiscal year, not less than 75 percent shall be expended for

				projects carried out outside the United

				States.

						.

			

	

		September 6, 2005

		Reported without amendment

	

